     Case 2:20-cv-02242-TLN-JDP Document 6 Filed 12/02/20 Page 1 of 3


 1   MAYER BROWN LLP
     ARCHIS A. PARASHARAMI (SBN 321661)
 2   aparasharami@mayerbrown.com
 3   1999 K Street, N.W.
     Washington, DC 20006-1101
 4   Telephone: (202) 263-3000
     Facsimile: (202) 263-3300
 5
     Attorneys for Defendants
 6   Cequel Communications, LLC d/b/a
 7   Suddenlink Communications

 8
                                   UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10
                                       SACRAMENTO DIVISION
11

12   JAMIE LOPEZ, individually and on behalf of        Case No. 2:20-cv-02242-TLN-JDP
     all others similarly situated,
13                                                     STIPULATION AND ORDER FOR
                      Plaintiff,                       EXTENSION OF TIME TO RESPOND
14                                                     TO COMPLAINT PURSUANT TO
           vs.                                         LOCAL RULES 143 AND 144(a)
15

16   CEQUEL COMMUNICATIONS, LLC, d/b/a                 Assigned to the Hon. Troy L. Nunley
     SUDDENLINK COMMUNICATIONS; and
17   DOES 1-25, inclusive,

18                    Defendants.
19

20

21

22

23

24

25

26

27

28


                                   STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT;
                                                                   CASE NO. 2:20-CV-02242-TLN-JDP
      Case 2:20-cv-02242-TLN-JDP Document 6 Filed 12/02/20 Page 2 of 3


 1         STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
 2                          PURSUANT TO LOCAL RULES 143 AND 144(a)
 3          Plaintiff Jamie Lopez and Defendant Cequel Communications, LLC d/b/a Suddenlink
 4   Communications, through their respective counsel of record, hereby stipulate as follows:
 5          WHEREAS, Defendant removed this case to this Court on November 9, 2020 (Dkt. No.
 6   1);
 7          WHEREAS, on November 12, 2020, Plaintiff and Defendant stipulated pursuant to Local
 8   Rule 144(a) to extend Defendant’s deadline to answer or otherwise respond to the complaint to
 9   December 7, 2020 (Dkt. No. 4), which stipulation did not require approval of the Court;
10          WHEREAS, this is the second request to extend Defendant’s deadline to answer or
11   otherwise respond to the complaint, and the total period of extensions already obtained by the
12   parties as to Defendant’s answer or response to the initial complaint is 21 days;
13          WHEREAS, good causes exists for an additional extension of 14 days for Defendant to
14   answer or otherwise respond to the complaint, as counsel are working diligently to prepare a
15   response to the complaint, but require time to investigate the facts and allegations of this case;
16          NOW, THEREFORE, it is hereby stipulated and agreed, pursuant to Local Rules 143
17   and 144(a), that the time in which Defendant may respond to Plaintiff’s complaint be extended
18   for 14 days, to and including December 21, 2020.
19          IT IS SO STIPULATED.
20

21

22

23

24

25

26

27

28

                                                      -1-
                                   STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT;
                                                                   CASE NO. 2:20-CV-02242-TLN-JDP
     Case 2:20-cv-02242-TLN-JDP Document 6 Filed 12/02/20 Page 3 of 3


 1   Dated: December 1, 2020                     MAYER BROWN LLP
                                                 ARCHIS A. PARASHARAMI
 2

 3
                                                 By: /s/ Archis A. Parasharami
 4                                                   Archis A. Parasharami
 5                                               Attorneys for Defendant Cequel
                                                 Communications, LLC d/b/a Suddenlink
 6                                               Communications
 7

 8                                               BLOOD HURST & O’REARDON, LLP
                                                 TIMOTHY G. BLOOD
 9                                               THOMAS J. O’REARDON
                                                 CRAIG W. STRAUB
10
                                                 QUADE & ASSOCIATES, APLC
11                                               MICHAEL W. QUADE
12

13                                               By: /s/ Timothy G. Blood
                                                     Timothy G. Blood (as authorized on
14                                                   December 1, 2020)
15                                               Attorneys for Plaintiff
16

17   IT IS SO ORDERED
18

19
     Dated: December 2, 2020
20                                                   Troy L. Nunley
                                                     United States District Judge
21

22

23

24

25

26

27

28

                                               -2-
                               STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT;
                                                               CASE NO. 2:20-CV-02242-TLN-JDP
